                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


     JUSTIN FOX,                                          MEMORANDUM DECISION &
                                                          DISMISSAL ORDER
                            Plaintiff,

     v.
                                                         Case No. 2:18-CV-563-CW
     SALT LAKE COUNTY JAIL et al.,
                                                         District Judge Clark Waddoups
                            Defendants.


          Plaintiff filed a prisoner civil rights complaint1 in forma pauperis.2 However, Plaintiff has

not obeyed the Court's August 2, 2018, order to file within thirty days a "certified copy of the trust

fund account statements . . . for the 6-month period immediately preceding the filing of the

complaint . . . obtained from the appropriate official of each prison at which prisoner is confined."3

Indeed, the Court has not heard from Plaintiff since he submitted his Complaint on July 16, 2018.

          Accordingly, IT IS ORDERED that--for failure to obey the Court’s order and to prosecute

this case--Plaintiff's action is DISMISSED without prejudice. This case is CLOSED.

                   DATED this 26th day of October, 2018.

                                                  BY THE COURT:




                                                  Clark Waddoups
                                                  United States District Court Judge

 1
   See 42 U.S.C.S. § 1983 (2018).
 2
   See 28 id. § 1915.
 3
   See id. § 1915(a)(2).
